DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 6-8, 10, 12-15, 19 and 40, in the reply filed on October 28, 2021 is acknowledged.
Claims 26, 27, 29-31, 33 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2021.

Status of the Claims
By amendment filed October 28, 2021 claims 1, 2, 26 and 27 have been amended and claim 40 is new. Claims 26, 27, 29-31, 33 and 36 have been withdrawn from consideration. Claims 1 through 4, 6 through 8, 10, 12 through 15, 19, 26, 27, 29 through 31, 33, 36 and 40 are currently pending. Furthermore, applicant is advised that claim 26 has an incorrect status identifier. Claims 26 should have the status of “Withdrawn – Currently Amended”. Applicant is required to have correct status identifiers for the claims in further amendments.

Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Throughout the response applicant only argues what each references doesn’t teach without properly addressing the combination of the references.
Applicant’s argument that one of ordinary skill would not substitute the spray process of Singer with the cold spray process of Ko is not persuasive. Applicant argues that one of ordinary skill would not substitute the molten spraying process of Singer with a cold spray process as taught by Ko but does not provide any evidence to support this conclusion nor does applicant cited any section of the cited references with would teach away from the substitution.
Applicant’s argument that Singer does not teach or suggest simultaneously heating and compression the coating is not persuasive because applicant ignores the teachings of Column 5 Lines 30-34 of Singer as cited in the previous Office Action. As was discussed previously, Singer taught a hot pressing process at a temperature range which overlapped with the claimed range.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103









The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, 12-15, 19 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Singer (U.S. Patent # 4,420,441) in view of Ko et al (U.S. Patent # 8,486,496).
	In the case of claim 1, Singer teaches a process of forming a preform having a consolidated particle structure by spraying molten droplets/particles of metal materials onto a surface wherein the preform/deposit had a consolidated particle structure (Abstract and Column 3 Line 32 through Column 4 Line 10). Singer further teaches that the deposition preform was 
	Singer does not specifically teach that the temperature during the simultaneous application of compressive load and heat was between the recrystallization temperature and the melting point of the preform material. However, Singer does teach that the temperature during heating and compressing was above the recrystallization temperature of the deposited material (Column 5 Lines 30-34), which overlapped with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Though Singer teaches spray depositing a material to form a preform Singer does not teach that the spraying was a cold spray deposition. However, Singer does teach that the preform being formed was metal matrix composite (Abstract).
	Ko teaches a method for forming a layer comprised of a metal matrix composite by cold spray deposition (Abstract and Column 4 Lines 7-17). Ko further teaches that cold spraying unlike thermal spraying does not apply heat shock/strain to the base material being coated (Column 3 Lines 25-31).
	Based on the teachings of Ko, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have deposited the preform of Singer by cold spray deposition instead of thermal/molten spraying since cold spraying does not apply heat shock/strain a base material being coated.
2. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, as was discussed previously, the compression of Singer reduced the porosity of the deposit and increased the cohesion of the materials in the deposit. Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal compressive loads for the compression step of Singer in view of Ko through routine experimentation because the compressive load affected the porosity and cohesion of the compressed deposit.
	As for claims 7 and 8, Singer teaches that the process was a continuous process and the preform was an elongated body in the form of a strip (Figure 1, Column 6 Lines 27-41 and Column 6 Line 65 through Column 7 Line 5).
	As for claims 10 and 12-14, Singer teaches that the compressive load was applied by at least one roller which was either a hot roller, therefore configured to apply heat and was made of thermally conductive material or cold rolled, therefore included a cooling system or arrangement (Column 3 Line 59 through Column 4 Line 10 and Column 6 Lines 46-57).
	As for claims 15 and 19, as was discussed previously, Singer taught forming a preform by spraying a deposition surface for form a product deposition surface on a sheet surface wherein the sheet/surface was moved along a feed axis to form a preform of a selected length and that 
	As for claim 40, as shown in Figure 1, the compressive load from rollers 17 was applied laterally to the application area in a direction that was substantially perpendicular to the tangential pane of the application area.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Ko et al as applied to claim 1 above, and further in view of Forsdike et al (U.S. Patent Publication No. 2015/0283642).
	The teachings of Singer in view of Ko as they apply to claim 1 have been discussed previously and are incorporated herein.
	 As for claims 2-4, neither Singer not Ko specifically teach that the heating was applied to current, induction or laser heating.
	Forsdike teaches a method for boding two metallic articles by simultaneously applying heat and compression (Abstract, Page 1 Paragraph 0007 and Page 3 Paragraphs 0037-0038) wherein heat was generated by the application of AC or pulsed DC current (Page 3 Paragraph 0045).
	Based on the teachings of Forsdike, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used electrical current to apply the heat in the method of Singer in view of Ko because current was a known source for heating during compression joining of two metallic articles and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
2. However, as was discussed previously, it would have been obvious to have determined optimal values for relevant process parameters and Forsdike teaches that current density affected the temperature of the articles during heating (Page 3 Paragraph 0045).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal values for the current density of Singer in view of Ko and Forsdike through routine experimentation because the current density affected the temperature during heating.

Conclusion
	Claims 1 through 4, 6 through 8, 12 through 15, 19 and 40 have been rejected. Claims 26, 27, 29 through 31, 33 and 36 are withdrawn from consideration. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712